Citation Nr: 0110528	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  98-07 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for polymorphous 
light eruption prior to November 30, 1999.

2.  Entitlement to an increased evaluation for polymorphous 
light eruption, currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  The Board remanded this matter to 
the RO in November 1999 for additional development.  The RO 
complied with the instructions on remand and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to November 30, 1999, the veteran's polymorphous 
light eruption was productive of extensive lesions that 
caused constant itching.

3.  The veteran's polymorphous light eruption is productive 
of extensive lesions that cause constant itching.

CONCLUSIONS OF LAW

1.  Prior to November 30, 1999, the criteria for a 30 percent 
evaluation for polymorphous light eruption had been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7806 (2000).

2.  The criteria for a 30 percent evaluation for polymorphous 
light eruption have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran believes that his polymorphous light eruption is 
more disabling than currently evaluated.  As to the veteran's 
claim for a higher rating, the Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.  Specifically, the VA acquired relevant 
treatment records, provided the veteran with examinations in 
February 1998 and March 2000, and afforded him with the 
opportunity to have a personal hearing.  Therefore, the VA 
has fulfilled its duty to assist the veteran in developing 
facts that are pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000); (to be codified at 38 U.S.C.A. 
§ 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2000).  When the evidence 
is in relative equipoise, the veteran is accorded the benefit 
of the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The record shows that the RO originally granted service 
connection for polymorphous light eruption in an August 1997 
rating decision and assigned a noncompensable evaluation 
effective from February 1997.  A rating decision in February 
1998 confirmed and continued the noncompensable evaluation.  
The veteran expressed disagreement with this rating decision 
and, during the pendency of the appeal, the RO increased the 
assigned evaluation to 10 percent effective from November 30, 
1999.  A subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).  Accordingly, the Board will proceed with appellate 
review of the propriety of the assigned ratings.

In relation to the present appeal, the RO acquired treatment 
records from Clinton Indian Hospital.  These records show 
that the veteran was seen several times in May and June 1995 
with recent onset of hives.  The hives were described as 
being all over the veteran's body, and were specifically 
identified as being located on his face, limbs, and trunk.  
The veteran complained of itching and was assessed with 
urticaria.  A June 1995 pathology report from skin of the 
upper arm found minimal perivascular chronic inflammation, 
nonspecific.  Subsequent records in February and March 1996 
noted that the veteran suffered from chronic skin allergies 
and photosensitivity.  

Treatment records from Robert Lehr, M.D., reflect that the 
veteran was followed from June to September 1995 for chronic 
hives and annular lesions.  The hives were described as 
occurring all over the veteran's body and worsened with heat 
and exercise.  A physical examination described the hives as 
multiple blancheable annular erythematous plaques with no 
scales.  The veteran complained of itching and was assessed 
with chronic urticaria.  In September 1995, the veteran 
reported that his itching was alleviated but he still had 
hives, especially with heat, exercise, and stress.  The 
veteran's arms had white wheels with red flare of one 
centimeter.

During a VA examination in February 1998, the veteran 
reported that he first had hives and bumps on his exposed 
skin in Vietnam.  He now had intermittent episodes where the 
condition was continuous and severe for months, with the most 
recent episode in 1995.  No rash at the time of examination 
was noted and the examiner believed that the likely diagnosis 
was polymorphous light eruption.  The examiner observed a 
great deal of scarring from previous activity but did not 
clarify if the scarring was due to the diagnosed polymorphous 
light eruption or to acne, which had also been observed.

At a VA examination in March 2000, the veteran reported 
yearly flare-ups, usually in the summer, as well as severe 
reactions that lasted as long as eleven months and occurred 
every 4 to 5 years.  His symptoms were itching, rash, and 
hives over sun exposed areas.  The symptoms affected all 
parts of his body, but the face, neck, arms, hands, and back 
were primarily involved.  He reported that he stayed out of 
direct sunlight.  He had no symptoms and was not being 
treated at the present time.

Upon examination, leathery patches of skin on the face and 
arms were found.  The patches had irregular borders with a 
mottled appearance and roughened texture.  There was no 
crusting, exfoliation, or ulceration.  The scars were 
numerous and irregular and could not be measured or counted.  
The examiner described the scars as being mildly disfiguring 
and causing no limitation.  The examiner opined that the 
veteran's polymorphous light eruption and eczema caused 
moderate to severe functional limitation and severely 
restricted the veteran's ability to work because he had 
difficulty finding work without exposure to sunlight.  It was 
noted that the veteran worked in 1999 as a night custodian.

The veteran's polymorphous light eruption has been assigned a 
schedular 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2000).  Pursuant to this 
Diagnostic Code, slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, is 
assigned a noncompensable rating.  A 10 percent rating is 
contemplated when the skin disorder is characterized by 
exfoliation, exudation or itching, if involving an exposed 
surface or an extensive area.  For an increased rating to 30 
percent, the skin disorder must be characterized by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A rating of 50 percent is warranted when the 
skin disorder is productive of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2000).

Based on the foregoing, the Board finds that the veteran's 
symptoms more closely approximate the criteria for a 30 
percent evaluation, both prior to November 30, 1999, and at 
present.  Specifically, the Board finds that the veteran's 
polymorphous light eruption is productive of extensive 
lesions, and that these lesions cause constant itching when 
they occur.  The private treatment records from 1995 describe 
the veteran's lesions as occurring all over his body.  The VA 
examination of February 1998 noted a great deal of scarring 
and the VA examination of March 2000 attributed these scars 
to the polymorphous light eruption.  In fact, the examiner 
described the scars as numerous and stated that they could 
not be measured or counted.  Moreover, the examiner found 
that the polymorphous light eruption caused functional 
impairment by limiting the veteran's employment 
opportunities.  Accordingly, affording the veteran all 
benefit of the doubt, the Board finds that the veteran 
exhibited the symptomatology necessary for the assignment of 
a 30 percent rating for the entire time period of this 
appeal.

Nevertheless, the Board finds that the veteran is entitled to 
no more than a 30 percent rating.  The medical evidence does 
not show any ulceration, extensive exfoliation, crusting, or 
systemic or nervous manifestations, and the VA examiner 
described the scars as only mildly disfiguring.  Therefore, 
the criteria for a 50 percent evaluation have not been met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1)(2000).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.

Although the most recent VA examiner found that the veteran's 
skin disorder impaired his ability to work, the veteran has 
offered no evidence in support of that conclusion.  The RO 
informed the veteran, by letters dated May and July 2000, 
that he may submit a claim for a total disability evaluation 
based on individual unemployability.  However, the veteran 
apparently has not responded to the RO.  Under the 
circumstances, the Board concludes that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for polymorphous light 
eruption is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

